996 A.2d 1066 (2010)
Joseph L. BELTOWSKI and Karen M. Beltowski, His Wife, Petitioners
v.
PA PARTNERS, L.P., Respondent.
No. 36 WAL 2010.
Supreme Court of Pennsylvania.
June 24, 2010.

ORDER
PER CURIAM.
AND NOW, this 24th day of June 2010, the Petition of Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Did the Superior Court err in its interpretation and application of Section 385 of the Restatement (Second) of Torts?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.